Citation Nr: 9912247	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left (minor) radius, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right (major) radius and ulna, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for residuals of 
fractured ribs on the right chest, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claim seeking 
entitlement to an increased rating for residuals of a 
fracture of the left radius from 10 percent disabling, and 
also denied entitlement to increased (compensable) ratings 
for residuals of a fracture of the right clavicle, residuals 
of a fracture of the right radius and right ulna, and 
residuals of a fracture of ribs in the right chest.

By a rating decision dated June 1995, the RO granted the 
veteran entitlement to an increased rating for residuals of 
an injury to the right radius and right ulna to 10 percent, 
granted an increased rating for residuals of a fracture of 
the right clavicle to 10 percent, and also granted an 
increased rating for residuals of fractured ribs to 10 
percent.  The veteran continued his appeal.  

At the veteran's March 1996 hearing (page 4 of transcript), 
he contended that he had a back disorder secondary to his 
service-connected rib disability.  To the extent that the 
veteran is contending that he has a thoracic spine disorder 
secondary to his service-connected rib disability, the Board 
denied the veteran's claim for service connection for 
residuals of a compression fracture of the thoracic spine in 
September 1966.  Thus, the veteran should be advised that he 
must submit new and material evidence if he wishes to reopen 
such claim.  To the extent that the veteran is claiming a 
disorder to a part of the back other than his thoracic spine, 
this claim is referred to the RO for appropriate 
adjudication.  

The issues of entitlement to increased ratings for residuals 
of a fracture of the left (minor) radius and residuals of a 
fracture of the right (major) radius and ulna, from 10 
percent disabling will be addressed in the REMAND portion of 
this document.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's painful motion of the right shoulder is the 
equivalent of limitation of motion of the shoulder midway 
between the side and shoulder level.  

3.  The veteran's two fractured ribs healed with no physical 
deformity; the veteran does have residual pain from the 
fractured ribs, but such residuals are not analogous to a 
moderately severe muscle injury to the affected muscle 
groups. 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
fracture of the right clavicle to 30 percent disabling have 
been met. 38 U.S.C.A. § 1155, 5107 (b) 
(West 1991); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes  5200, 5201, 5202, 5203 (1998).

2.  The criteria for an increased rating from 10 percent 
disabling for residuals of fractured ribs on the right chest 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ § 4.40; 4.71(a), Diagnostic Code 5297; 4.73, Diagnostic 
Codes 5320, 5321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA examination in August 1948 at 
which time he complained of a rib condition.  The examiner 
commented that there was a callus over two ribs on the right 
side of the chest, with no structural or functional 
impairment. 

The veteran underwent a VA x-ray in November 1965.  The x-ray 
report of the dorsal spine and ribs reported that no 
significant changes were seen.  The examiner commented that 
if the veteran suffered any fractured ribs in the past, they 
had healed with no residual deformity.  The report of the 
clavicles indicated that no evidence of a fracture was seen.  
An x-ray report of the chest showed that the lung fields were 
clear throughout.

A copy of a treatment record from Dr. S. B. dated February 
1995 was submitted.  The veteran described soreness and 
limitation of motion in the right shoulder.  He described 
anterior rib soreness.  Right shoulder elevation was 
associated with discomfort and limited to 60 degrees above 
the horizontal.  The examiner's relevant impressions were 
osteoarthritis, axial and peripheral, in part related to 
injury sustained in 1945 and in part age related, and 
fibromyalgia.  

An x-ray from Dr. S. B. was conducted in February 1995.  The 
report noted that views of the right shoulder showed no 
evidence of fracture or other bony abnormality involving the 
humeral head and proximal shaft.  The scapula and adjacent 
bony thorax were normal.  The acromioclavicular joint was 
normal and there was no evidence of soft tissue calcification 
seen adjacent to the humeral head.  The examiner's impression 
was normal right shoulder.  

The veteran underwent a VA examination in May 1995.  The 
veteran claimed that he had generalized arthritis related to 
the significant body trauma he received at the time of his 
accident in service.  Examination of the right clavicle 
showed perhaps a very mild bony deformity at the juncture of 
the proximal and middle thirds.  There was no tenderness or 
gross deformity.  The veteran could not directly localize the 
rib fractures, claiming pain over the right posterior mid-
spine area.  He stated that the rib fractures were between 
the shoulder blades and that he had pain in his back since 
that time.  

The examiner's impressions were minimal residuals of 
fractured right clavicle.  Another impression was question of 
residuals of fractured right ribs.  The examiner commented 
that she was not clear where these rib fractures were, and 
was uncertain if his pain in the infrascapular area was 
related to this.  

In a letter dated July 1995, Dr. N. N. stated that because of 
the veteran's combination of medical problems, he believed 
that the veteran was completely disabled.  He noted several 
disabilities of the veteran's, and noted that the veteran 
sustained fractured ribs in World War II.  

The veteran was afforded a hearing before the RO in March 
1996, a transcript of which has been associated with the 
claims folder.  The veteran blamed his back disorders on his 
broken ribs.  He noted that his ribs had been broken on the 
right side.  The veteran stated that he had arthritis 
throughout his body.  The veteran described taking Aspirin 
for pain.  

In a letter dated October 1996, Dr. N. N. stated that it was 
likely as not that the veteran's skeletal problems and 
arthritis were related to his service-connected injury.  

The veteran underwent a VA examination in December 1996.  
Regarding the veteran's right shoulder, the veteran stated 
that he had steady generalized right shoulder girdle and neck 
pain from his previous right clavicle fracture, made worse 
with activity.  The examiner reported that x-rays from 
February 1995 showed a normal right shoulder.  The veteran 
was mildly tender over the right clavicle at the junction of 
the proximal and middle thirds.  There was minimal callous 
formation over the old fracture site.  The right shoulder 
joint was not tender to touch.  Range of motion testing 
showed flexion to 160 degrees with pain after 90 degrees; 
abduction of 120 degrees with pain most of the way; internal 
rotation of 90 degrees with pain at the extreme; and external 
rotation of 60 degrees with pain at the extreme.  The 
examiner did not find any evidence of any right paracervical 
or upper trapezius muscle spasm or tenderness.  The examiner 
commented that it sounded like the veteran had a 
musculoskeletal problem (involving the right upper trapezius 
and right cervical paraspinal muscles) which might have been 
more muscular than anything else.  The examiner commented 
that he could not be sure of their relation to the veteran's 
previous right clavicle fracture, but stated that the 
fracture itself would not cause these symptoms, but that 
perhaps generalized trauma to that part of the body would.  
The examiner's impression was previous fracture to the right 
clavicle, with good healing.  The examiner stated that the 
veteran experienced some right shoulder girdle muscular pain 
which may or may not be related.  The examiner stated that it 
was impossible for him to tell.  The examiner reported that 
x-rays of the neck revealed congenital malformation as well 
as scattered degenerative changes. 

Regarding the veteran's ribs, the examiner's impression was 
uncertain history of rib fractures.  The examiner noted that 
he could not document this well.  The veteran complained of 
constant pain in the mid thoracic spine, midline.  

The examiner stated that it was impossible for him to know 
whether there was any significant change in range of motion 
with flare-ups.  He stated that he was fairly confident that 
what he was told today and what he saw today were pretty much 
the veteran's standard condition.  

The veteran was seen by the VA Medical Center in November 
1997.  The veteran stated that his right shoulder had been 
flaring up lately.  

Copies of treatment records were submitted from Dr. N. N. 
from April 1993 to April 1998.  The veteran was seen in 
October 1994 for chest pain.  The examiner's assessment was 
probable musculoskeletal origin of his pain.  In August 1995, 
the veteran was seen for a problem involving his chest.  His 
ribs were nontender.  Assessment was chest discomfort, 
questionable etiology.  The veteran was seen in September 
1995.  The examiner noted that a bone scan showed evidence of 
arthritis in the AC joints bilaterally.  The examiner 
commented that this did not help elucidate the etiology of 
these problems at all, although it was consistent with his 
injuries suffered in World War II.  The veteran was seen in 
September 1997.  Examination showed that he had good full 
painless range of motion of the right shoulder, with no 
localizing tenderness.  Assessment was resolving bursitis 
clinically.  The veteran was seen several days later in 
September 1997.  He was seen after involvement in a car 
accident.  It was noted that prior to the accident he had 
some stiffness and pain in the right shoulder.  Assessment 
was rib contusion.  The examiner noted that because of the 
bursitis in the right shoulder, that the veteran would be 
treated with Ibuprofen.  The veteran was seen in October 1997 
for discomfort in his right arm.  He said that his shoulder 
felt better after receiving an injection in September, but 
now he had pain located in the deltoid muscle.  Assessment 
was right deltoid muscle pain.  The veteran was seen in March 
1998 for tenderness along his anterior shoulder joint.  He 
had his shoulder injected.  


Analysis

The veteran's claims for increased compensation for residuals 
of a fracture of the right clavicle and for residuals of 
fractured ribs on the right side from 10 percent disabling 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The Court has held that consideration of a rating exceeding 
that permissible under the Rating Schedule may be assigned 
pursuant to 38 C.F.R. § 4.40, 4.45 based on a greater 
limitation of motion or weakness due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet.App. 202 (1995).


Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, currently evaluated as 10 
percent disabling.  

Ankylosis of scapulohumeral articulation is rated under 
Diagnostic Code 5200.  38 C.F.R. § 4.71 (a) Diagnostic Code 
5200 (1998).  

For a major arm, when limitation of motion is at shoulder 
level then a 20 percent rating is assigned.  When limitation 
of motion of the major arm is midway between side and 
shoulder level, then a 30 percent rating is assigned.  When 
limitation of motion of the major arm is to 25 degrees from 
the side, then a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5201 (1998).  

Other impairments of the humerus, including recurrent 
dislocation at the scapulohumeral joint and malunion of the 
humerus are rated under Diagnostic Code 5202.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5202 (1998).  

Impairments of the clavicle or scapula are rated under 
Diagnostic Code 5203.  For dislocation of the clavicle, a 20 
percent rating is assigned.  For nonunion of the clavicle 
with loose movement, then a 20 percent rating is assigned.  
For nonunion of the clavicle without loose movement or 
malunion of the clavicle, then a 10 percent rating is 
assigned.  The disability can also be rated on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5203 (1998).  

The veteran's residuals from a fracture of the right clavicle 
are rated as 10 percent disabling under Diagnostic Code 5203.  
The veteran's disability will first be evaluated under 
Diagnostic Code 5201, for limitation of motion of the 
shoulder.  At the veteran's most recent VA examination in 
December 1996, range of motion of the shoulder showed flexion 
to 160 degrees and abduction of 120 degrees.  In order to 
receive an increased rating to 20 percent, there must be 
limitation of motion at shoulder level.  As the veteran had 
motion beyond shoulder level, he is not entitled to an 
increased rating when the range of motion findings are 
applied to the rating criteria under Diagnostic Code 5201.  

However, pursuant to DeLuca v. Brown, an increased rating may 
be granted based on a greater limitation of motion due to 
pain on use.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  At the 
veteran's December 1996 VA examination, he had pain with 
flexion after 90 degrees, and he had abduction of 120 degrees 
with pain most of the way.  Inasmuch as the veteran had 
painful flexion after 90 degrees, the veteran's painful 
motion of the shoulder is, at the very least, equivalent to 
limitation of motion at shoulder level, which would warrant 
an increased rating to 20 percent.  

The question that must be answered is whether the painful 
abduction is equivalent to limitation of motion of the 
shoulder midway between the side and shoulder level, which 
would warrant a 30 percent rating, or limitation of motion to 
25 degrees from the side, which would warrant a 40 percent 
rating.  The examiner's phrase "most of the way" used to 
describe the pain of the veteran's abduction is certainly not 
as precise as it could have been.  

Two facts that must be kept in mind in determining whether 
the veteran is entitled to a 30 percent rating or a 40 
percent rating are the that the veteran's painful flexion did 
not begin until after 90 degrees, and the fact that when the 
veteran was seen by Dr. N. N. in September 1997, he had good 
full painless range of motion of the right shoulder.  Thus, 
even though the examiner in December 1996 said that the 
veteran had pain on abduction "most of the way", the 
totality of the evidence shows that the veteran's painful 
motion of the shoulder is the equivalent of limitation of 
motion of the shoulder midway between the side and shoulder 
level, but is not the equivalent of limitation of motion to 
25 degrees from the side.  The veteran is therefore entitled 
to an increased rating to 30 percent under Diagnostic Code 
5201 for his right shoulder disability, but no higher.  

The evidence does not show that the veteran has ankylosis of 
scapulohumeral articulation such that his disability could be 
rated under Diagnostic Code 5200.  Similarly, the evidence 
does not show that the veteran has an impairment of the 
humerus so that his disability could be rated under 
Diagnostic Code 5202.  In light of the 30 percent rating 
assigned above for limitation of motion, Diagnostic Code 5203 
for impairment of the clavicle or scapula (the code that the 
veteran is currently rated under) is not applicable in this 
instance since the highest rating under Diagnostic Code 5203 
is 20 percent. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA orthopedic examination to determine the 
severity of the veteran's residuals from a fracture of the 
right clavicle.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  


Entitlement to an increased rating for residuals of fractured 
ribs on the right chest, currently evaluated as 10 percent 
disabling.  

The diagnostic code which addresses the ribs is Diagnostic 
Code 5297.  Under such code, a 10 percent rating is warranted 
where there is either removal of one rib, or resection of two 
or more ribs without regeneration.  A 20 percent rating is 
warranted where there has been removal of two ribs.  A 30 
percent rating is warranted for removal of three or four 
ribs.  A 40 percent rating is warranted where five or six 
ribs have been removed.  A 50 percent rating is warranted 
where more than six ribs have been removed.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5297 (1998).  The notes to 
Diagnostic Code 5297 also provide that the ratings for rib 
resection or removal are generally not to be applied with 
ratings for various respiratory illnesses except in 
circumstances not relevant to this case. 

Spinal muscles, including those affecting the cervical and 
dorsal region, identified as Muscle Group XX, are rated under 
Diagnostic Code 5320.  When injury to the involved area is 
slight, a noncompensable rating is assigned.  Moderate muscle 
injury is rated 10 percent disabling.  Moderately severe 
muscle injury is rated 20 percent disabling.  Severe muscle 
injury is rated 40 percent disabling.  38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1998).  

Muscles involving respiratory function, identified as Muscle 
Group XXI, are rated under Diagnostic Code 5321.  When injury 
to the involved area is slight, a noncompensable rating is 
assigned.  Moderate muscle injury is rated 10 percent 
disabling.  Moderately severe or severe muscle injury is 
rated 20 percent disabling.  38 C.F.R. § 4.73, Diagnostic 
Code 5321 (1998).  

The veteran's disability is currently rated as 10 percent 
disabling under Diagnostic Code 5297.  For the veteran to be 
entitled to a higher rating under such Diagnostic Code, the 
evidence must show that there was removal of two ribs.  In 
this instance, the evidence does not show that the veteran 
had two ribs removed.  Although there are no current x-rays 
of the veteran's ribs, x-rays closer in time to the veteran's 
accident in service did not reveal that the veteran had two 
ribs removed.  At a VA examination in August 1948, the 
examiner commented that there was a callus over two ribs on 
the right side of the chest, with no structural or functional 
impairment.  An x-ray report of the dorsal spine and ribs 
from November 1965 reported that no significant changes were 
seen, and the examiner specifically commented that if the 
veteran had suffered fractured ribs in the past, that they 
had healed with no residual deformity.  Without evidence of 
the removal of two ribs, the veteran is not entitled to a 
higher rating than 10 percent under Diagnostic Code 5297.  

The veteran is not entitled to a higher rating when his 
disability is considered under either Diagnostic Code 5320 
for spinal muscles or under Diagnostic Code 5321 for muscles 
involving respiratory function.  The veteran claimed pain 
over the right posterior mid spine area at his May 1995 VA 
examination and constant pain in his mid thoracic spine at 
his December 1996 VA examination.  However, this evidence is 
not enough to show a moderately severe muscle injury under 
Diagnostic Code 5321.  For one thing, the examiner at the May 
1995 examination said that it was not clear where the rib 
fractures were, and was uncertain if the pain in the 
infrascapular area was related to the rib fractures.  Also, 
when the veteran was seen by Dr. N. N. in August 1995, his 
ribs were nontender.  When he was seen by Dr. N. N. in 
September 1997, the examiner provided an assessment of rib 
contusion, but this was after the veteran was involved in a 
car accident.  In short, the evidence shows that the veteran 
has reported pain in his mid-thoracic spine and in his 
posterior mid spine area, but the totality of the evidence 
does not show that the veteran has a moderately severe muscle 
injury to Muscle Groups XX or XXI.  

38 C.F.R. § 4.45 discussing pain on movement of joints is not 
applicable to the veteran's rib disability since the ribs are 
not joints.  The veteran is not entitled to a higher rating 
under either Diagnostic Code 5297 or the diagnostic codes 
affecting the muscles in conjunction with the regulation at 
38 C.F.R. § 4.40 discussing functional loss due to pain.  
Although the veteran has consistently described pain over the 
right posterior mid spine area and the mid thoracic spine, as 
discussed above, the examiner in May 1995 said that it was 
uncertain whether the pain in the infrascapular area was 
related to his rib fractures.  Also, as noted in the 
introduction of this document, the Board denied the veteran's 
claim for service connection for residuals of a compression 
fracture of the thoracic spine in September 1966.  Thus, any 
pain stemming from a separate disorder of the thoracic spine 
is not to be considered in rating the veteran's service-
connected residuals of fractured ribs.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
residuals of fractured ribs on the right chest from 10 
percent disabling, and therefore, such claim is denied. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA orthopedic examination to determine the 
severity of the veteran's residuals of fractured ribs on the 
right chest.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  


ORDERS

Entitlement to an increased rating to 30 percent for 
residuals of a fracture of the right clavicle is granted.  

Entitlement to an increased rating for residuals of fractured 
ribs on the right chest from 10 percent disabling is denied.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Regarding the veteran's claims for increased ratings for 
fractures of the left radius as well as the right radius and 
ulna from 10 percent disabling, these claims need to be 
remanded.  His disabilities are currently rated as 10 percent 
disabling under Diagnostic Code 5212 for impairment of the 
radius.  While the highest rating under Diagnostic Code 5215 
for limitation of motion of the wrist is 10 percent, the 
veteran's disabilities could also be rated under Diagnostic 
Code 5213 for impairment of supination and pronation.  

The veteran underwent a VA examination in December 1996.  The 
examiner did not comment on limitation of supination or 
pronation of the right forearm.  For the left forearm, the 
examiner commented that it was hard for him to tell exactly 
how much trouble the veteran had with pronation and 
supination, but that there was only a little bit of trouble.  
The rating criteria under Diagnostic Code 5213 are specific 
and require findings of whether the veteran has limited 
pronation beyond the last quarter of the arc or beyond the 
middle of the arc.  Therefore, the veteran should be afforded 
another examination which makes such findings for both 
forearms.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision which included important guidelines 
for developing cases involving orthopedic disabilities.  In 
the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995).  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1995) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

The examiner in December 1996 commented that the veteran had 
pain on movement of the left wrist.  However, the examiner 
did not comment on the degree of pain on use of the wrists or 
forearms.  Therefore, at the veteran's examination, the 
examiner must consider the factors discussed in DeLuca and 
relate how they affect the veteran's forearms in a more 
specific manner.  

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a fracture of the 
left radius and fracture of the right 
radius and ulna.  The examiner should 
provide diagnoses of all disorders of the 
veteran's wrists and forearms.  Such 
tests as the examining physician deems 
appropriate should be performed to 
include any neurological testing if 
warranted by the examination.  These 
tests should include a complete test of 
the range of motion of the veteran's 
wrists and forearms.  In describing the 
range of motion, the examiner should 
answer the following questions: 

a.  Does the veteran have ankylosis 
of either of either of his wrists?

b.  Does the veteran have nonunion 
of his right ulna, and if so, what 
is the degree of such nonunion?

c.  Does the veteran have nonunion 
in either his left or right radius, 
and if so, is such nonunion in the 
upper or lower half?

d.  Does the veteran have limitation 
of supination or pronation of his 
left or right wrist?

e.  If the veteran does have 
limitation of pronation in either 
forearm, what is the degree of such 
limitation (in particular, is motion 
lost beyond the middle of the arc, 
or is motion lost beyond the last 
quarter of the arc, such that the 
hand does not approach full 
pronation)?

f.  Does the veteran have loss of 
supination or pronation due to bone 
fusion, and if so, what is the 
degree of such loss?

g.  Does the veteran have limitation 
of flexion of the left or right 
elbow, and if so, what is such 
limitation of motion in degrees?

h.  Does the veteran have limitation 
of extension of the left or right 
elbows, and if so, what is such 
limitation of motion in degrees?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the forearm.  The 
examiner should be asked to answer the 
following questions:

i.  Do the veteran's forearms 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on movement attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss for flexion of the elbow, 
extension of the elbow, and 
supination and pronation of the 
forearms due to these symptoms)?

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the forearms are used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss for flexion of the 
elbow, extension of the elbow, and 
supination and pronation of the 
forearms due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to increased ratings for 
residuals of a fracture at the left 
(minor) radius and residuals of a 
fracture of the right (major) radius and 
ulna from 10 percent disabling with 
particular consideration of 38 C.F.R. 
§ 4.40, 4.45, as set forth in DeLuca, 
supra.  If the decisions remain adverse 
to the veteran, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  If the 
veteran fails to report for his scheduled 
examination, the RO must notify the 
veteran of the ramifications of his 
failure to report and allow him an 
opportunity to respond.  After the 
veteran and his representative have been 
given an opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

